 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                   Case No.: 3:17-cv-0108-GPC-mdd
12   IN RE:                                          ORDER GRANTING IN PART
13                                                   AND DENYING IN PART
     QUALCOMM LITIGATION
                                                     MOTIONS TO SEAL
14
15                                                   [ECF Nos. 1101, 1113, 1073, 1076,
                                                     1116, 1090, 1110, 1087, 1085, 1099,
16
                                                     1095, 1102, 1118, 1091, 1083, 1105,
17                                                   1093.]
18
19
           Before the Court are numerous non-party requests to seal certain exhibits whose
20
     documents are among the “will call” exhibits and deposition designations that the parties
21
     may offer into evidence in Case No. 3:17-cv-00108-GPC-MDD. (ECF Nos. 1101, 1113,
22
     1073, 1076, 1116, 1090, 1110, 1087, 1085, 1099, 1095, 1102, 1118, 1091, 1083, 1105,
23
     1093.) Qualcomm Incorporated (“Qualcomm”) has filed a consolidated response to the
24
     motions to seal. ECF No. 1138. Apple Inc. (“Apple”) and Compal Electronics, Inc., Hon
25
     Hai Precision Industry Co., Ltd., FIH Mobile Ltd., Pegatron Corporation, and Wistron
26
     Corporation (collectively, the “Contract Manufacturers” or “CMs”) have submitted that
27
                                                 1
28                                                                           3:17-cv-0108-GPC-mdd
 1   they do not oppose any sealing motions filed by any non-parties in this action. (ECF No.
 2   1136.) Upon review of the moving papers, the Court GRANTS in part and DENIES in
 3   part the motions.
 4                                     LEGAL STANDARD
 5         There is a presumptive right of public access to court records based upon the
 6   common law and the first amendment. See Nixon v. Warner Commc’ns, Inc., 435 U.S.
 7   589, 597 (1978); Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206,
 8   1212-13 (9th Cir. 2002). Nonetheless, access may be denied to protect sensitive
 9   confidential information. Courts are more likely to protect information covered by Rule
10   26(c) of the Federal Rules of Civil Procedure, but are not limited by items listed in
11   protective orders. See KL Group v. Case, Kay, & Lynch, 829 F.2d 909, 917-19 (9th Cir.
12   1987) (letter to client from attorney); Kalinauskas v. Wong, 151 F.R.D. 363, 365-67
13   (D. Nev. 1993) (confidential settlement agreement).
14         “Unless a particular court record is one traditionally kept secret, a strong
15   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of
16   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto.
17   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “In order to overcome this strong
18   presumption, a party seeking to seal a judicial record must articulate justifications for
19   sealing that outweigh the historical right of access and the public policies favoring
20   disclosure.” Id. at 1178-79.
21         The presumption of access is “based on the need for federal courts, although
22   independent—indeed, particularly because they are independent—to have a measure of
23   accountability and for the public to have confidence in the administration of justice.”
24   United States v. Amodeo (Amodeo II ), 71 F.3d 1044, 1048 (2d Cir.1995); see also Valley
25   Broad. Co. v. U.S. Dist. Court—D. Nev., 798 F.2d 1289, 1294 (9th Cir.1986) (explaining
26
27
                                                   2
28                                                                              3:17-cv-0108-GPC-mdd
 1   that the presumption of public access “promot[es] the public's understanding of the
 2   judicial process and of significant public events”).
 3         Accordingly, “[a] party seeking to seal a judicial record then bears the burden of
 4   overcoming this strong presumption by meeting the ‘compelling reasons' standard.”
 5   Kamakana, 447 F.3d at 1178. Under this stringent standard, a court may seal records only
 6   when it finds “a compelling reason and articulate[s] the factual basis for its ruling,
 7   without relying on hypothesis or conjecture.” Id. at 1179. The court must then
 8   “conscientiously balance[ ] the competing interests of the public and the party who seeks
 9   to keep certain judicial records secret.” Id. (quoting Foltz, 331 F.3d at 1135) (alteration in
10   original) (internal quotation marks omitted). What constitutes a “compelling reason” is
11   “best left to the sound discretion of the trial court.” Nixon, 435 U.S. at 599.
12         Previously, some courts applied a “compelling reason” or “good cause” standard
13   for sealing depending on whether the pending motion was dispositive or non-dispositive.
14   E.g., Kamakana, 447 F.3d at 1180 (9th Cir. 2006) (parties seeking to seal documents in a
15   dispositive motion must provide “compelling reasons” to support a sealing whereas for
16   non-dispositive motions the parties must show a lesser “particularized showing” under
17   the “good cause” standard pursuant to Federal Rule of Civil Procedure 26(c)); Phillips ex
18   rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002) (when a
19   party attaches a sealed discovery document to a nondispositive motion, the usual
20   presumption of the public's right of access is rebutted).
21         Other courts rejected this binary approach. In re Midland National Life Insurance
22   Company Annuity Sales Practices Litigation, 686 F.3d 1115 (9th Cir.2012), is one such
23   case that rejected the literal dispositive/nondispositive label. In that case, an intervenor
24   moved to unseal documents attached to a Daubert motion. Id. at 1118. The district court,
25   like the district court here, concluded that the documents should remain under seal
26   because “the Daubert motion was non-dispositive,” as it “would not have been a
27
                                                   3
28                                                                               3:17-cv-0108-GPC-mdd
 1   determination on the merits of any claim or defense.” Id. at 1119. The Ninth Circuit
 2   rejected the district court's focus on whether the motion was literally “dispositive”: “That
 3   the records are connected to a Daubert motion does not, on its own, conclusively resolve
 4   the issue.” Id. As the motion, in effect, “pertain[ed] to central issues bearing on
 5   defendant's summary judgment motion,” we treated that motion as dispositive. Id.
 6   Similarly, the court in Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1100
 7   (9th Cir. 2016) observed that it would not allow the technically nondispositive nature of a
 8   Daubert motion to cloud the reality that it was able to significantly affect the disposition
 9   of the issues in the case.
10         Here, the motions to seal relate to numerous potential trial exhibits and deposition
11   designations that the parties may intend to call into evidence at trial. This Court will
12   apply the “compelling reasons” standard to these motions and related briefing as those
13   submissions pertain to central issues at trial and are “more than tangentially related to the
14   underlying cause of action.” Ctrs. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099
15   (9th Cir. 2016).
16         Compelling reasons for sealing information exist “when such ‘court files might
17   have become a vehicle for improper purposes,’ such as the use of records to gratify
18   private spite, promote public scandal, circulate libelous statements, or release trade
19   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). Trade secrets
20   “may consist of any formula, pattern, device or compilation of information which is used
21   in one’s business, and which gives him an opportunity to obtain advantage over
22   competitions who do not know or use it.” Restatement (First) of Torts § 757 cmt. b.
23   Because trade secrets concern proprietary and sensitive business information not
24   available to the public, sealing may be warranted where disclosure would harm a
25   litigant’s competitive standing. Nixon, 425 U.S. at 598.
26
27
                                                   4
28                                                                              3:17-cv-0108-GPC-mdd
 1         The Ninth Circuit has explicitly recognized that compelling reasons exist for the
 2   sealing of “pricing terms, royalty rates, and guaranteed minimum payment terms” of
 3   license agreements. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).
 4   Courts in this circuit have also recognized that information subject to confidentiality
 5   agreements may also meet the “compelling reasons” standard when accompanied by a
 6   particularized factual showing. See Foltz, 331 F.3d at 1137-38.
 7                                          DISCUSSION
 8         The Court now turns to the substance of the instant sealing motions. The majority
 9   of information that the movants seek to seal constitutes confidential business information
10   of the parties, including trade secrets, proprietary business records, discussions of internal
11   strategy, company dealings, and materials designated as “Highly Confidential.” To the
12   extent that the proposed redactions are narrowly tailored and relate to the rationale above,
13   the Court agrees that the movants have demonstrated that compelling reasons exist for
14   sealing the information subsumed by these categories. Analysis from this Court’s prior
15   orders granting the movants’ motions to seal is applicable here. (See ECF Nos. 1143 and
16   1155.)
17         However, the Court also finds that some of the information that the movants seek
18   to seal is stale, overbroad, or relate to key issues in the case. Even where the parties seek
19   to cover information that may properly be sealed, they should seek to seal only the
20   narrowly sealable information and not whole paragraphs, documents, sections, or
21   presentations that do not justify extensive redaction. In some documents, the information
22   at issue is too general to warrant sealing. Other suggested redactions would
23   inappropriately shield stale information that is too old to be presently confidential. And
24   yet other redacted exhibits in their current states would close from the public exhibits that
25   relate to issues at the heart of this case, including a variety of SULAs, testimony about
26   Qualcomm’s rates and Qualcomm’s leverage. In light of the public’s right to access, this
27
                                                   5
28                                                                              3:17-cv-0108-GPC-mdd
 1   Court finds no colorable justification to seal those exhibits in their presently proposed
 2   form. Repeated requests to close and clear the courtroom would be unduly cumbersome
 3   to the Court’s interest in managing the trial. Sealing such information would hamstring
 4   the parties and stymie them from litigating key issues effectively and efficiently.
 5   Furthermore, over-sealing crucial exhibits would impede the jury and the public’s ability
 6   to understand the nature of the proceedings and the factual basis for the parties’ claims.
 7         As such, the Court finds that the movants have not articulated “compelling
 8   reasons” to keep all the requested information from the public. Accordingly, the sealing
 9   motions at ECF Nos. 1076, 1083, 1091, 1101, 1113, 1073, 1095, 1099, 1118, 1105 filed
10   by Asustek, AT&T, Ericsson, Kyocera, LGE, HTC, Lenovo/Motorola, ZTE, Nokia,
11   Ericsson, and Interdigital are GRANTED. The sealing motions at ECF Nos. 1116, 1110,
12   1085, 1090, 1087, 1102, and 1093 are GRANTED IN PART and DENIED IN PART.
13   The Court instructs the parties to introduce – if called at trial – redacted versions of their
14   documents consistent with the following tables.
15         IT IS SO ORDERED.
16   Dated: April 15, 2019
17
18
19
20
21
22
23
24
25
26
27
                                                    6
28                                                                                3:17-cv-0108-GPC-mdd
 1
 2   ASUSTek’s Appendix A

 3
 4       Exhibit         Information To Be Sealed Ruling
 5                       According to ASUSTek

 6       DTX00842        Pages Bates stamped        GRANTED.
                         Pegatron_0000807204 –
 7
                         0000807207
 8
         PTX010198       Page Bates stamped         GRANTED.
 9                       QNDCAL02952131, the
10                       material indicated as a
                         black outline.
11
12   AT&T’s Appendix A
13
14                       Information Sought to Be
         Exhibit         Sealed According to AT&T Ruling
15
         DTX00298        Exhibit in full            GRANTED.
16
17       DTX00399        Exhibit in full            GRANTED.
18
         DTX00401        Exhibit in full            GRANTED.
19
20
21
22
23
24
25
26
                                                           7
27                                                             3:17-cv-0108-GPC-mdd
28
 1   BlackBerry’s Exhibit A Exhibits

 2
         Exhibit                   Information Sought To      Basis for Objection
 3                                 Be Sealed
                                   According to BlackBerry
 4       PTX000154                 Portions highlighted in    GRANTED.
                                   blue in Exhibit B to the
 5                                 Grubbs Decl.
         PTX000891                 Portions highlighted in    GRANTED.
 6                                 blue in Exhibit C to the
                                   Grubbs Decl.
 7       PTX000904                 Portions highlighted in    GRANTED.
 8                                 blue in Exhibit D to the
                                   Grubbs Decl.
 9       PTX000910                 Portions highlighted in    GRANTED.
                                   blue in Exhibit E to the
10                                 Grubbs Decl.
         PTX001007                 Portions highlighted in    GRANTED.
11                                 blue in Exhibit F to the
                                   Grubbs Decl.
12       PTX001238                 Portions highlighted in    GRANTED.
                                   blue in Exhibit G to the
13                                 Grubbs Decl.
         PTX002144                 Portions highlighted in    GRANTED.
14                                 blue in Exhibit H to the
                                   Grubbs Decl.
15       PTX003658                 Portions highlighted in    GRANTED.
                                   blue in Exhibit I to the
16                                 Grubbs Decl.
17
18
19
20
21
22
23
24
25
26
                                                    8
27                                                                                  3:17-cv-0108-GPC-mdd
28
 1   BlackBerry’s Exhibit A Deposition Designations
 2
 3
 4                         Depositio Information
 5          Deponent       n Date    Sought to Be Basis for Objection
 6          Name                     Sealed
 7          Grubbs, John   3/1/2018 41:23-42:1       DENIED.
 8          Grubbs, John   3/1/2018 42:11-14         DENIED.
 9          Grubbs, John   3/1/2018 42:23-25         DENIED.
10          Grubbs, John   3/1/2018 43:2-6           DENIED.
11          Grubbs, John   3/1/2018 43:9             DENIED.
12          Grubbs, John   3/1/2018 46:16-19         DENIED.
13          Grubbs, John   3/1/2018 75:3             DENIED.
14
            Grubbs, John   3/1/2018 76:22            DENIED.
15
            Grubbs, John   3/1/2018 182:22-25        DENIED.
16
            Grubbs, John   3/1/2018 197:19-198:5 GRANTED.
17
            Grubbs, John   3/1/2018 198:21-199:6 GRANTED.
18
            Grubbs, John   3/1/2018 199:8-199:18 GRANTED.
19
            Grubbs, John   3/1/2018 236:1-7          GRANTED.
20
            Grubbs, John   3/1/2018 253:3-6          GRANTED.
21
            Grubbs, John   3/1/2018 253:12-21        GRANTED.
22
            Grubbs, John   3/1/2018 254:1-5          GRANTED.
23
            Grubbs, John   3/1/2018 257:25-258:6 GRANTED.
24
            Grubbs, John   3/1/2018 259:1-9          GRANTED.
25
26
                                                 9
27                                                                      3:17-cv-0108-GPC-mdd
28
 1   Broadcom’s Appendix A Exhibits
 2
                                  Information Sought
                   Exhibit                             Ruling
 3                                    to Be Sealed
                                     By Broadcom
 4       DTX00523                  BCRM000239          DENIED as overbroad. The Court
         (BCRM00238)               -250                instructs the party to confer and
 5                                                     submit narrower redactions.
         DTX00526/PTX00 2235      BCRM00397-           DENIED.
 6       (BCRM000397)             399
 7       DTX00529                 Entirety             DENIED as overbroad. The Court
         (BRCM172776)                                  instructs the party to confer and
 8                                                     submit narrower redactions.
         DTX00532                 Entirety             DENIED as overbroad. The Court
 9       (BRCM173163)                                  instructs the party to confer and
                                                       submit narrower redactions.
10       DTX00535                 Entirety             DENIED as overbroad. The Court
         (BRCM174046)                                  instructs the party to confer and
11                                                     submit narrower redactions.
         DTX00538                 Entirety             DENIED as overbroad. The Court
12       (BRCM175716)                                  instructs the party to confer and
                                                       submit narrower redactions.
13       DTX00541                 Entirety             DENIED as overbroad. The Court
                                                       instructs the party to confer and
14       (BROADCOM-
                                                       submit narrower redactions.
         USFTC00000100)
15       DTX01007                 Entirety             DENIED as overbroad and stale. The
                                                       Court instructs the party to confer and
16       (Q2017MDL3_000
                                                       submit narrower redactions.
         30289)
17                                                     DENIED as overbroad and stale. The
         DTX01005/ PTX03531       Entirety
18       (Q2017MDL3_00019 027)                         Court instructs the party to confer and
                                                       submit narrower redactions.
19       PTX00612 (ERIC-          Pages 3-29           GRANTED.
         QCOM_SDCA-
20       00002083)
21       PTX001302                Entirety             GRANTED.
         (BRCM173791)
22                                                     GRANTED.
         PTX001321                Entirety
23       (BRCM176046)
         PTX001955                Entirety             GRANTED.
24
         (BRCM174102)
25
26
                                               10
27                                                                                     3:17-cv-0108-GPC-mdd
28
 1   Broadcom Appendix A Deposition Designations
 2
 3                          Deposition   Information Sought to
         Deponent Name        Date            be Sealed by     Ruling
 4                                             Broadcom
 5       McGregor, Scott   3/28/2018     17:4-21             DENIED.
 6
 7
         McGregor, Scott   3/28/2018     175:23-176:18       DENIED.
 8                                       176:20-177:18
 9                                       179:11-180:20

10       McGregor, Scott   3/28/2018     184:11-24           DENIED.
11                                       187:12-188:1

12       McGregor, Scott   3/28/2018     240:17-24           DENIED.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     11
27                                                                      3:17-cv-0108-GPC-mdd
28
 1   Ericsson Appendix A
 2
 3                         Information Sought to Be      Ruling
                 Exhibit   Sealed According to
 4                         Ericsson
               DTX00565     §§ 7.1, 7.2, 7.3, 7.4, and   GRANTED.
 5                          7.5; App’x
                            1; App’x 2
 6             PTX003665    Portion of §§ 2.1 and        GRANTED.
 7                          3.4.4
               PTX003657    §§ 4.1, 4.4                  GRANTED.
 8             PTX001179    Pages 4, 6, 7, 8, 14, and    GRANTED.
                            15
 9
10                          Portions of pages 15, 16,
                            17, 18, 19,
11                          and 26
               PTX001241    Pages 12, 17, and 18         GRANTED.
12
                            Portions of pages 13, 15,
13                          22, 69, 84,
                            and 85
14
               PTX001251    Portions of pages 20, 31,    GRANTED.
15                          38, 43, 49,
                            and 54
16             PTX002327    Portions of pages 5, 21,     GRANTED.
                            22, 26, and
17                          28
18             PTX003066    Portion of second-to-last    GRANTED.
                            paragraph
19             DTX02568     Entire document              GRANTED.
               PTX006414    Entire document              GRANTED.
20             PTX006415    Entire document              GRANTED.
               PTX006416    Entire document              GRANTED.
21
               PTX006417    Entire document              GRANTED.
22             PTX006418    Entire document              GRANTED.
               PTX006421    Entire document              GRANTED.
23             PTX006422    Entire document              GRANTED.
               PTX006423    Entire document              GRANTED.
24             PTX006424    Entire document              GRANTED.
25
26
                                                 12
27                                                                  3:17-cv-0108-GPC-mdd
28
 1   HTC Appendix A
 2
 3   Will Call Exhibits
 4                         Information Sought to Be
            Exhibit        Sealed According to HTC         Ruling
 5
 6         PTX003548      Up-front license fees       GRANTED.
                          amount under §3 of the
 7
                          SULA (p. 9) and up-front
 8                        license fees stated in
                          letter dated December 20,
 9
                          2000 (p. 45)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      13
27                                                                  3:17-cv-0108-GPC-mdd
28
 1   Other Exhibits
 2
 3                     Information Sought to Be Sealed According to             Ruling
        Exhibit        HTC
 4
     DTX03585         HTC’s up-front license fee amount under §3 of the          GRANTED.
 5                    SULA (p.10) and HTC’s
                      up-front license fees stated in letter dated December
 6                    20,
                      2000 (p. 46)
 7                                                                               GRANTED.
      DTX03661        QC’s contributions to HTC under §§ 2.2, 2.3, and
 8                    strategic fund cap amounts under §§ 2.4 and
                      2.5 of Strategic Fund
 9
                      Agreement (pp. 2 and 3)
10    DTX04555        HTC’s up-front license fees amount under §3 of             GRANTED.
                      the SULA (p. 12)
11
      PTX003635       QC’s fund payments (annual cap, quarterly                  GRANTED.
12                    reimbursement cap and expenditure) to HTC under
13                    §§ 1, 2, 3 (pp.1-4, 6), price calculation in Exhibit A
                      (p. 12) and quarter caps in Exhibit B under Strategic
14                    Agreement (p. 13).
15    PTX003789       QC’s contributions to HTC under §§ 2.2, 2.3, and           GRANTED.
                      strategic fund cap and amounts under §§
16
                      2.4 and 2.5 of Strategic Fund Agreement (pp. 2 and 3)
17    PTX001512       QC’s NRE payments to HTC under §2 of NRE and               GRANTED.
                      Development Agreement for Multiple Subscriber
18
                      Units (p. 1)
19
                      QC’s fund payments (annual cap, quarterly
20
                      reimbursement cap and expenditure) to HTC under
21                    §§1, 2, 3 (pp. 6-9, 11),
                      price calculation in Exhibit A (p. 17) and quarter caps
22
                      in Exhibit
23                    B under Strategic
                      Agreement (p. 18)
24
      PTX001609       QC’s reimbursement amounts to HTC (p. 5)                   GRANTED.
25
26
                                                          14
27                                                                                       3:17-cv-0108-GPC-mdd
28
 1   Huawei’s Appendix A
 2
 3    DTX01440    Yellow-highlighted portions on         GRANTED.
                  pages with Bates ending 1237, 1238,
 4                1239, and 1241.
 5    DTX01454    Yellow-highlighted portions on         GRANTED.
                  pages with Bates ending 5611 and
 6
                  5612.
 7    DTX15685    Seal in its entirety.                  GRANTED.
      PTX001861   Yellow-highlighted portions on         GRANTED.
 8                pages 002-012.
 9    PTX001869   Yellow-highlighted portions on         GRANTED.
                  pages 001 and 003.
10                                                       GRANTED.
      PTX001916   Yellow-highlighted portions on
11                pages 001-004.
      PTX001941   Yellow-highlighted portions on         GRANTED.
12
                  pages 002-005.
13    PTX001963   Yellow-highlighted portions on         GRANTED.
                  pages with Bates ending 1222, 1224,
14
                  and 1226-1230.
15    PTX002143   Yellow-highlighted portions on         GRANTED.
                  pages with Bates ending 1259- 1263,
16
                  and 1268.
17    PTX002914   Yellow-highlighted portions on         GRANTED.
18                pages 6, 15, 16, 21 and 26.
      PTX002933   Yellow-highlighted portions on pages   GRANTED.
19                with Bates ending 12572-
20                12573.
      PTX003122   Yellow-highlighted portions on pages   GRANTED.
21                with Bates ending 20043-
                  20048, and 20050.
22                                                       GRANTED.
      PTX003250   Yellow-highlighted portions on
23                pages 007-009.
      PTX003251   Yellow-highlighted portions on         GRANTED.
24
                  pages 008-010.
25    PTX003320   Yellow-highlighted portions on         GRANTED.
26                pages 002-003.
                                                   15
27                                                                  3:17-cv-0108-GPC-mdd
28
 1   PTX003429   Yellow-highlighted portions on            GRANTED.
                 pages 004-007, 011, and 013.
 2
     PTX003569   Yellow-highlighted portions on pages      GRANTED.
 3               with Bates ending 698 and 701.
     PTX003616   Yellow-highlighted portions on pages      GRANTED.
 4
                 with Bates ending 0684-0688, and 0695.
 5   PTX003733   Seal in its entirety.                     GRANTED.
     PTX003735   Yellow-highlighted portions on pages      GRANTED.
 6
                 with Bates ending 1585, 1588-
 7               1595 and 1605.
     JTX116      Yellow-highlighted portions on pages      GRANTED.
 8               with Bates ending 7278, 7283,
 9               7285-87, 7291, 7332, and 7334.
     JTX126      Yellow-highlighted portions on pages      GRANTED.
10               010-016, 019-022, 031-032,
11               040, 046, 054, 055, 056, and 071-
                 078.
12   JTX127      Yellow-highlighted portion on page 008.   GRANTED.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  16
27                                                                    3:17-cv-0108-GPC-mdd
28
 1   Huawei’s Deposition Designations
 2
 3     Deponent     Deposition      Information
        Name          Date          Sought to be               Basis for
 4                                     Sealed                  Objection
                                    According to
 5                                     Huawei
 6        Ding,      3/12/2018      55:1, 60:16,           DENIED with
         Jianxin                      112:6-11,            respect to
 7                                122:8-25, 126:14-        55:1,60:16
                                         22,               122:8-25
 8                                 152:20-153:25           126:14-22.
 9                                                         GRANTED as to the
                                                           remainder.
10
          Ding,      3/12/2018      100:16-101:7           DENIED.
11       Jianxin
          Ding,      3/13/2018       190:10-13,            GRANTED.
12       Jianxin                     250:21-25,
                                      254:2-7
13
          Yu,        3/14/2018       47:22-48:3            GRANTED.
14       Nanfen
15      Wang, Li     3/15/2018    26:2-8, 35:8-20,         DENIED.
         Qiang                       59:19-23
16
17
18
19
20
21
22
23
24
25
26
                                                      17
27                                                                             3:17-cv-0108-GPC-mdd
28
 1   Intel’s Exhibit A
 2                          Bates Range       Information Sought to be
            Exhibit        Provided by the         Sealed by Intel       Ruling
 3                             Parties
          DTX00014       86601DOC015         PDF page 7                   DENIED.
 4                       482-83
 5
 6
          DTX00016       86601DOC034         86601DOC034408 pages         DENIED.
 7                       407-8               1, 2, 3, 4, 5, 6,
                                             86001DOC034409 pages
 8                                           2, 4, 6
 9
10        DTX00056       AAPL-FTC-           AAPL-FTC-                    GRANTED.
                         00100545-           00100547- 49, 51-2
11                       553
          DTX00057       AAPL-FTC-           AAPL-FTC- 00100757,          GRANTED.
12                       00100753-           59-60, 64
                         65
13
          DTX00085       AAPL-FTC-           AAPL-FTC-00132140-41         GRANTED.
14                       00132140-
                         42
15        DTX00635       INTEL-              INTEL-                       GRANTED.
                         QCOM00002 2         QCOM000022060; 105
16                       031
17        DTX00646       INTEL-              INTEL-                       GRANTED.
                         QCOM00021 4         QCOM000214967-
18                       960                 980
          DTX00648       INTEL-              INTEL-                       GRANTED.
19                       QCOM00021 5         QCOM000215599- 613
                         595
20        DTX00649       INTEL-              INTEL-QC0M000215825          GRANTED.
21                       QCOM00021 5
                         821-25
22        DTX00654       INTEL-              INTEL-                      DENIED as overbroad.
                         QCOM00035 4         QCOM000354040- 44           The Court instructs the
23                       039-44                                          party to confer and submit
                                                                         narrower redactions.
24        DTX00656       INTEL-              INTEL-                      DENIED as overbroad.
                         QCOM00048 7         QCOM000487295- 99           The Court instructs the
25                       295-299                                         party to confer and submit
                                                                         narrower redactions.
26
                                                      18
27                                                                                         3:17-cv-0108-GPC-mdd
28
 1   DTX00674   INTEL-            INTEL-                         DENIED as overbroad.
                QCOM00223 6       QCOM002236313-                 The Court instructs the
 2              311-12            317, 320-326                   party to confer and submit
                                                                 narrower redactions.
 3   DTX00675   INTEL-            INTEL- QCOM002458608-           DENIED as
                QCOM002458 604-   12; 14-16, 18-20, 22-23, 25-    overbroad with
 4              70                26, 29, 31-32, 36, 39-49,       repsect to pages. 9,
                                  51-53, 56, 60-63, 65-68.        12,
 5
                                                                  14, 23, 49.
 6                                                                GRANTED with
                                                                  respect to the
 7                                                                remainder
     DTX00681   INTEL-            INTEL- QCOM003057387,           GRANTED.
 8              QCOM003057 387-   392-
                481               3, 395-396, 398-400, 402-
 9                                414, 416-418, 421-429
     DTX00692   INTEL-            INTEL-                          GRANTED.
10              QCOM004909 037    QCOM004909039-74, 83-
                                  93, 95
11
     DTX00704   INTEL-            INTEL-                         DENIED as overbroad.
12              QCOM007541 467-   QCOM007541467-74               The Court instructs the
                74                                               party to confer and submit
13                                                               narrower redactions.
     DTX01426   BAIN00051010      Slide nos. 3, 4, 8, 12, 17-     DENIED.
14                                19, 27, 292
15              INTEL-            INTEL-                         DENIED as overbroad.
     DTX00689   QCOM004269 911-   QCOM004269912, 14-             The Court instructs the
16                                                               party to confer and submit
                13-999            18, 22-39, 41-53, 56-65,
17                                67-68, 69-73, 77-81, 83-       narrower redactions.
                                  85, 88-97, 99.
18   PTX001422 AAPL-FTC-          AAPL-FTC-0035200                GRANTED.
               0035199-200
19
     PTX001457 AAPL-FTC-          AAPL-FTC-00010255-56            GRANTED.
20             00010253-56
21
     PTX001496 APL-QC-FTC-        APL-QC-FTC-34560912, 17- GRANTED.
22             34560911-31        18, 21-23, 25

23   PTX002095 INTEL-             INTEL-                          GRANTED.
               QCOM005886 053-    QCOM005886062, 84.
24             84
25
26
                                             19
27                                                                                 3:17-cv-0108-GPC-mdd
28
 1   PTX002135 AAPL-FTC-         AAPL-FTC-00108182, 188,        GRANTED.
               00108170-211      190, 192, 194, 195,
 2                               208,
     PTX002189 AAPL-FTC-         AAPL-FTC-001286634- 64         GRANTED.
 3             00128661-65
 4
     PTX002450 86600DOC096       86600DOC097000                 GRANTED.
 5             994-018

 6   PTX002552 86600DOC097       86600DOC097258-60,             GRANTED.
               253-68            62-64.
 7
 8   PTX002575 86600DOC001       86600DOC001661-63,             GRANTED.
               657-86            66-68
 9
     PTX002594 INTEL-            INTEL-                        DENIED as overbroad with
10             QCOM008124 586-   QCOM008124587:                respect to pages 11 and 23.
               663               Redactions on pages 10, 12,   The Court instructs the
11                               22, 26, 27, 28, 29, 30,       party to confer and submit
                                 31, 32, 33, 34                narrower redactions.
12                                                             GRANTED with respect to
                                                               the remainder.
13   PTX002621 INTEL-            INTEL- QCOM000420594:          GRANTED.
14             QCOM000420 594-   pages 1, 2; INTEL-
               607               QCOM000420596: pages
15                               2, 5, 6, 7, 9
     PTX002762 AAPL-FTC-         AAPL-FTC-00153047-9            GRANTED.
16             00153047-9

17   PTX002768 INTEL-            INTEL- QCOM008077976,          GRANTED.
               QCOM008077 974    979
18             -87
19   PTX002976 INTEL-            INTEL- QCOM000498644- GRANTED.
               QCOM000498        652,
20             642 -60           656, 658
     PTX003027 INTEL-            INTEL-QCOM00510052, 55- GRANTED.
21             QCOM005100 52-    57, 59, 61-69, 71-76,
               99                80, 82-84, 87, 89, 95-96,
22                               98-99
23   PTX003458 INTEL-            Withhold in full (native) GRANTED.
               QCOM005712
24             072 (native)
     PTX003732 INTEL-            INTEL-                         GRANTED.
25             QCOM007951        QCOM007951655-711
               655-711
26
                                           20
27                                                                               3:17-cv-0108-GPC-mdd
28
 1   PTX003745 AAPL-FTC-        AAPL-FTC-00130920-27        GRANTED.
               00130920-27
 2
     PTX010861 INTEL-           INTEL-                      GRANTED.
 3             QCOM007541 467   QCOM007541467-69, 71-
                                74.
 4
     PTX011130 INTEL- QC1065-   Withhold in full (native)   GRANTED.
 5             2_008014960
               (native)
 6   PTX011131 INTEL-           INTEL-                      GRANTED.
               QC1065_00077     QC1065_00077703-05
 7             703 (native)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                          21
27                                                                     3:17-cv-0108-GPC-mdd
28
 1   Intel’s Appendix A Deposition Designations
 2
 3         Deponent     Deposition    Information Sought to be
            Name          Date             Sealed by Intel          Objection
 4
          Wolff         2/7/2018     124:2-124:4; 124:13-124:14-    GRANTED.
 5                                   124:16-124:19
          Constantine   2/16/2018    3:15:6-17; 317:15-317:22,      GRANTED.
 6                                   317:25-318:1, 318:3-319:3,
                                     320:3-6, 320:9-320:14
 7
          Keddy         3/7/2018     113:1-113:4; 113:25-114:12;    GRANTED.
 8                                   115:13-116:2

 9        Keddy         3/7/2018     123:14-124:8, 124:10-125:3;    GRANTED.
                                     125:12-125:23, 127:7-127:22;
10                                   129:5-129:11
          Eul           3/21/2018    187:5-187:15                   DENIED.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        22
27                                                                              3:17-cv-0108-GPC-mdd
28
 1   InterDigital Appendix A
 2
 3                                   Information               Ruling
                Exhibit              Sought to be
 4                                    Sealed by
                                     InterDigital
 5       Exhibit 1 - DTX00266    Correspondence     GRANTED.
 6       (APL-QC-                in full
         FTC_15569990)
 7       Exhibit 2 - DTX00856  Agreement in         GRANTED.
         (Pegatron_0001284829) full
 8
         Exhibit 3 - DTX00861  Correspondence       GRANTED.
 9
         (Pegatron_1000000001) and agreement in
10                             full

11
12
13
         Exhibit 4 - DTX01363    Agreement in       GRANTED.
14       (Wistron_1000000105)    full

15       Exhibit 5 - DTX01478    Agreement in       GRANTED.
         (Wistron_1000000113)    full
16
17       Exhibit 6 - PTX003767   Agreement in       GRANTED.
         (APL-QC_00451156)       full
18
19
20
21
22
23
24
25
26
                                                    23
27                                                                      3:17-cv-0108-GPC-mdd
28
 1   Kyocera’s Appendix A

 2
                            Information Sought to Be Sealed
 3          Exhibit              According to Kyocera         Ruling

 4
                    Highly confidential business              GRANTED.
          PTX011074 information regarding licenses granted
 5
                    by Kyocera and certain non-parties
 6                  and license payments and royalty rates
                    agreed to by Kyocera.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       24
27                                                                       3:17-cv-0108-GPC-mdd
28
 1                              Lenovo and Motorola’s Appendix A

 2
                     Info. Sought to be Sealed According to Lenovo and
 3     Exhibit                            Motorola                                Objection

 4                Portions highlighted in pink in the unredacted version filed   GRANTED.
     DTX00713 /
                  herewith
 5   PTX002064    under seal as Exhibit A.
 6
                  Portions highlighted in pink in the unredacted version filed   GRANTED.
 7   DTX00736     herewith under seal as Exhibit B.

 8
                  Portions highlighted in pink in the unredacted version          GRANTED.
 9   DTX00890 /
                  filed herewith under seal as Exhibit C.
     DTX10497
10
11                Portions highlighted in pink in the unredacted version filed   GRANTED.
     DTX02788     herewith under seal as
12                Exhibit D.
13                Portions highlighted in pink in the unredacted version filed    GRANTED.
14   DTX10941     herewith
                  under seal as Exhibit E.
15
                  Portions highlighted in pink in the unredacted version          GRANTED.
16   DTX15716 /
                  filed herewith under seal as Exhibit F.
     DTX15717
17
18                Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002027    herewith under seal as Exhibit G.
19
20                Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002412    herewith under seal as Exhibit H.
21
22
                  Portions highlighted in pink in the unredacted version filed   GRANTED.
23   PTX002520    herewith under seal as Exhibit I.

24
25
26
                                                   25
27                                                                                    3:17-cv-0108-GPC-mdd
28
 1                 Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002540     herewith under seal as Exhibit J.
 2
 3                 Portions highlighted in pink in the unredacted version filed   GRANTED.
 4   PTX002546     herewith under seal as Exhibit K.

 5
                   Seal in its entirety (alternatively, at least redact pages     GRANTED.
 6                 MOTO- QUAL- 01933600 to 01933608 as
     PTX002570     irrelevant to the current litigation and confidential). An
 7                 unredacted version filed herewith under seal as Exhibit L.
 8                 Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002596     herewith under seal as Exhibit M.
 9
10                 Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002597     herewith under seal as Exhibit N.
11
12
                   Seal in its entirety. An unredacted version filed herewith     GRANTED.
13   PTX002598     under seal as Exhibit O.
14
15                 Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002645     herewith under seal as Exhibit P.
16
17   PTX002775 /   Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002776     herewith under seal as Exhibit Q.
18
19
                   Portions highlighted in pink in the unredacted version filed   GRANTED.
20   PTX002875     herewith under seal as Exhibit R.

21
                   Portions highlighted in pink in the unredacted version filed   GRANTED.
22                 herewith
     PTX002876
23                 under seal as Exhibit S.

24                 Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002886     herewith under seal as Exhibit T.
25
26
                                                    26
27                                                                                    3:17-cv-0108-GPC-mdd
28
 1               Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX002895   herewith under seal as Exhibit U.
 2
 3               Portions highlighted in pink in the unredacted version filed   GRANTED.
 4   PTX002967   herewith
                 under seal as Exhibit V.
 5
                 Portions highlighted in pink in the unredacted version filed   GRANTED.
 6   PTX003083   herewith under seal as Exhibit W.
 7
 8               Portions highlighted in pink in the unredacted version filed   GRANTED.
     PTX003110   herewith under seal as Exhibit X.
 9
10               Portions highlighted in pink in the                            GRANTED.
     PTX003393   unredacted version filed herewith under seal as Exhibit
11
                 Y.
12
                 Provisionally seal entire exhibit                              GRANTED.
13   DTX00341    until copy provided to Lenovo and Motorola
14
15               Provisionally seal entire exhibit until copy provided to       GRANTED.
     DTX00381    Lenovo and Motorola
16
17               Provisionally seal entire exhibit until copy provided to       GRANTED.
     DTX00395    Lenovo and Motorola
18
19
                 Provisionally seal entire exhibit until copy provided to       GRANTED.
20   DTX01207    Lenovo and Motorola

21
                 Provisionally seal entire exhibit until copy provided to       GRANTED.
22               Lenovo and Motorola
     DTX01415
23
24
25
26
                                                  27
27                                                                                  3:17-cv-0108-GPC-mdd
28
 1                                       LGE’s Appendix A

 2
                  Information Sought to be Sealed by LGE
 3     Exhibit                                                     Ruling

 4
     PTX003779    Full document                             GRANTED.
 5
     PTX003759    Definitions of                            GRANTED.
 6                “Major Snapdragon Subscriber Unit
 7                 Model” “Other Snapdragon Subscriber Unit
                  Model” “Quarterly Indemnity Cap” and
 8                “Yearly Indemnity Cap,” Sections 2.1,
                  2.2.2, 3.1, 3.2, and select text from
 9
                  Section 4.1
10   March 30,    ¶¶ 238, 245, 247–48                       GRANTED.
     2018 Hague
11   Convention
     Testimony
12   of Hwi-Jae
13   Cho
     PTX002699    Full document                             GRANTED.
14
15
16
17
18   PTX011259    Section 1, only “Net                      GRANTED.
                  Revenues” and
19                “Qualifying
20                Handsets”
                  definitions; Section
21                2(a); and column
                  heading in Exhibit
22
                  A
23   PTX011254    Full document                             GRANTED.

24                                                          GRANTED.
     PTX011258    Full document
25
26
                                              28
27                                                                          3:17-cv-0108-GPC-mdd
28
 1   MediaTek’s Appendix A Exhibits
 2
             Exhibit     Information To Be Sealed By MediaTek
 3                                                                        Basis for Objection
 4
 5       DTX00765        MTK_00296018                               GRANTED.
                         (customer name)
 6                       p. 3 (customer name); pp. 26-32 in full;
 7                       pp. 8-9 (customer name)

 8
         DTX00769        pp. 14; 23                                 GRANTED.
 9
10       DTX00770        MTK_00523907- MTK_00523910                  DENIED with respect to
                         (last                                       page 15. GRANTED with
11                       two columns); MTK_00523913 in               respect to the remainder.
12                       full

13
         DTX00780        Sealed in full                             DENIED as overbroad. The
14                                                                  Court instructs the party to
                                                                    confer and submit narrower
15                                                                  redactions.
16       PTX001787       MTK_00184574                               GRANTED.
                         (client name); MTK_00184576 (two
17                       bullet points and customer name);
                         MTK_001 84577
18                       (customer name)
19
20       PTX002501       MTK_00240759                               GRANTED.
                         (paragraph 3); MTK_00240760
21                       (paragraphs 3-5 in top
                         email, last line on page);
22
                         MTK_00240761 (Actions
23                       (1), (3)-(6))

24       PTX002904       MTK_00283679 (first three paragraphs on    GRANTED.
25                       page and last three paragraphs on page);
                         MTK_00283680 (first 5 bullet points)
26
                                                    29
27                                                                                      3:17-cv-0108-GPC-mdd
28
 1   PTX003447   pp. 3-18 in full             GRANTED.

 2
 3   PTX003296   Customer names throughout;   GRANTED.
                 MTK_00335942
 4               (second bullet point)
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         30
27                                                       3:17-cv-0108-GPC-mdd
28
 1   MediaTek’s Appendix A Deposition Designations
 2          Deponent                  Information to be
 3           Name       Deposition        Sealed by       Ruling
                           Date           MediaTek
 4       Moynihan,      3/12/2018    68:17-21             GRANTED.
         John Finbarr                121:10-121:25
 5                                   122:2
                                     141:14-15
 6                                   141:17-21
                                     158:16-18
 7                                   158:21-159:5
 8                                   159:7-9
                                     163:3-7
 9                                   271:19-272:22
                                     275:25-276:5
10                                   276:21-277:19
                                     323:17-23
11                                   323:25-324:9
         Moynihan,      3/13/2018    427:13-17            GRANTED.
12       John Finbarr                428:15-429:1
13                                   429:13-21
                                     429:23
14                                   430:2-7
                                     430:19-431:3
15                                   431:10-11
                                     431:13-16
16                                   431:18-20
                                     431:22
17                                   432:5-8
18                                   432:10-13
                                     432:15
19
20
21
22
23
24
25
26
                                                  31
27                                                                   3:17-cv-0108-GPC-mdd
28
 1   Nokia’s Appendix A Exhibits
 2
           Exhibit             Information Sought to be                 Ruling
 3                                       Sealed
          DTX01002 Excerpts from the Subscriber Unit License          GRANTED.
 4                 Agreement between Qualcomm and Nokia,
 5                 dated July 22, 2008 (highlighted in red)
          DTX546     Excerpts from the Patent License Agreement       GRANTED.
 6                   between Nokia Corp., Nokia Siemens B.V. and
                     Compal Communications,
 7
                     executed on June 12, 2009 (highlighted in red)
 8        DTX1207    Excerpts from the Patent License Agreement       GRANTED.
                     between Nokia and Chi Mei, dated March 3,
 9
                     2009 (highlighted in red)
10        PTX3357    Excerpts from various agreements between         GRANTED.
                     Apple
11
12
13
14
15
16   Nokia’s Appendix A Deposition Designation
17
          Deponent    Deposition   Information          Ruling
18         Name         Date        Sought to
                                    be Sealed
19                                  by Nokia
         Teksler,    4/20/2018     274:9-17    GRANTED.
20       Boris
21
22
23
24
25
26
                                                      32
27                                                                               3:17-cv-0108-GPC-mdd
28
 1   Samsung’s Appendix A Exhibits
 2
                                            Ruling
      Exhibit
 3
      Internal Samsung negotiation report   Granted.
 4
      DTX01475 at SFT-0036174-76
 5    2004 SULA                             Granted.
      Amendment
 6
      JTX117 at Q2017MDL3_000 17698-
 7    705
 8    2009 SULA                             Granted.
 9    Amendment

10    JTX119 at SFT- 0000113-199
      2018 SULA Amendment                   Granted.
11    DTX01463;
      PTX003795;
12    DTX01462; and
13    DTX01462; and
      QAPPCMSD0216
14    3037-068
      2018 Strategic Relationship Agmt.     Granted.
15    PTX003796; DTX01462; and
      PTX003471 at
16    QAPPCMSD0216 3069-076
      2018 Settlement Agmt.                 Granted.
17    DTX01038; PTX003798; DTX01462;
18    and PTX003471 at QAPPCMSD0216
      3083-097
19    2018 Patent                           Granted.
20    Component Agmt. DTX01464;
      PTX003799; DTX01462; and
21    PTX003471 at
      QAPPCMSD0216 3098-113
22    2018 Tech. Collab. Agmt.              Granted.
23
      DTX01039; DTX01462; and
24    PTX003471 at
      QAPPCMSD0216 3114-133                 Granted.
25
26
                                                     33
27                                                        3:17-cv-0108-GPC-mdd
28
 1   Samsung’s Appendix A Deposition Designations
 2       Deponent Deposition Information Sought
 3         Name        Date    to be Sealed by      Basis for Objection
                                  Samsung
 4      Lee, Injung 3/14/18 58:22; 58:25        GRANTED.
                            (numeric values)
 5
        Lee, Injung   3/14/18   59:1; 59:4 (numeric   GRANTED.
 6
                                values)
 7
        Lee, Injung   3/14/18   106:5-7               GRANTED.
 8
        Lee, Injung   3/15/18   144:16-18, 25; 145:1- GRANTED.
 9                              6, 11-18, 21-23
10
11      Lee, Injung   3/15/18   255:19-256:12         DENIED.

12
13
14      Kim,          3/21/18   29:23-30:12           GRANTED.
        Yooseok
15
16
        Kim,          3/22/18   138:1-8               GRANTED.
17      Yooseok
18
        Kang,      2/28/18      89:20-90:19           DENIED.
19      Hojin
        (Alex)
20      Ahn, Seung 3/29/18      181:9-12              GRANTED.
        Ho
21
22
23
24
25
26
                                                      34
27                                                                        3:17-cv-0108-GPC-mdd
28
 1   Sony’s Appendix A Exhibits
 2
 3                        Information Sought to Be
              Exhibit          Sealed by Sony                 Basis for Objection
 4
 5          PTX001474      Q2017MDL1_00779810 - GRANTED.
 6                         Q2017MDL1_00779814

 7          PTX001558      Q2014FTC01360358 -        GRANTED.
                           Q2014FTC01360362
 8                                                   GRANTED.
            PTX001567      Q2014FTC01491780 -
 9                         Q2014FTC01491788

10
     Sony’s Non-Will Call Exhibits
11
12            Exhibit     Information Sought to Be
                               Sealed by Sony                 Basis for Objection
13
14          DTX00882       Q2014FTC02577811 -        GRANTED.
15                         Q2014FTC02577815

16          DTX00964       Q2017MDL1_01206693 - GRANTED.
                           Q2017MDL1_01206698
17                                                   DENIED as overbroad. The Court
            DTX03027       Q2014FTC00384622 -
18                                                   instructs the party to confer and
                           Q2014FTC00384652
                                                     submit narrower redactions.
19
            DTX03046       Q2014FTC00660708 -         DENIED as overbroad.
20                         Q2014FTC00660770           The Court instructs the
21                                                    party to confer and submit
                                                      narrower redactions.
22          DTX03048       Q2014FTC00702283 -         DENIED as overbroad. The
                           Q2014FTC00702315           Court instructs the party to
23                                                    confer and submit narrower
24                                                    redactions.
            DTX03148       Q2014FTC02033652 -        GRANTED.
25                         Q2014FTC02033664
26
                                                         35
27                                                                                       3:17-cv-0108-GPC-mdd
28
 1   DTX03201    Q2014FTC02755825 -      DENIED.
                 Q2014FTC02755829
 2
 3   JTX122      Q2017MDL1_03030090 - DENIED as overbroad. The
 4               Q2017MDL1_03030121 Court instructs the party to
                                      confer and submit narrower
                                      redactions.
 5
     JTX123      Q2017MDL1_03111128 - DENIED as overbroad. The
 6               Q2017MDL1_03111135 Court instructs the party to
                                      confer and submit narrower
 7                                    redactions.
     JTX131      Q2017MDL1_03115389 - DENIED as overbroad. The
 8
                 Q2017MDL1_03115523 Court instructs the party to
 9                                    confer and submit narrower
                                      redactions.
10   PTX001269   Q2017MDL1_01206693 - GRANTED.
                 Q2017MDL1_01206698
11
12   PTX001272   Q2017MDL1_01206699 - GRANTED.
13               Q2017MDL1_01206705

14   PTX001287   QNDCAL03064520 -      GRANTED.
15               QNDCAL03064825

16
     PTX001290   Q2017MDL1_01855129 - GRANTED.
17               Q2017MDL1_01855141

18
     PTX001303   Q2017MDL1_00269206 - GRANTED.
19               Q2017MDL1_00269228
20
     PTX001517   Q2017MDL1_01445020 - GRANTED.
21               Q2017MDL1_01445025
22
     PTX001527   Q2017MDL1_01199818 - GRANTED.
23               Q2017MDL1_01199822
24
25
26
                                           36
27                                                                 3:17-cv-0108-GPC-mdd
28
 1   PTX001528   QNDCAL03527861 -   GRANTED.
                 QNDCAL03527865
 2
 3   PTX001543   Q2017MDL1_02279480 - GRANTED.
 4               Q2017MDL1_02279483

 5   PTX001545   Q2017MDL1_0260171- GRANTED.
 6               Q2017MDL1_02601716

 7
     PTX001546   Q2017MDL1_00289060 - GRANTED.
 8               Q2017MDL1_00289063

 9
     PTX001549   QNDCAL04488551 -   GRANTED.
10               QNDCAL04488558
11
     PTX003683   Q2017MDL1_02322296 - GRANTED.
12               Q2017MDL1_02322338
13
     PTX003750   Q2017MDL1_03115336 - GRANTED.
14               Q2017MDL1_03115388
15
     PTX011048   Q2017MDL1_01199710 - GRANTED.
16
                 Q2017MDL1_01199715
17
18
19
20
21
22
23
24
25
26
                                       37
27                                               3:17-cv-0108-GPC-mdd
28
 1   Sony’s Appendix A Deposition Designations
 2
           Deponent Name        Deposition   Information
 3                                Date       Sought to Be      Objection
                                                Sealed
 4
 5        Arthur Lee Hill, IV   5/15/2018    32:12-33:12       GRANTED.

 6
 7        Arthur Lee Hill, IV   5/15/2018    33:24-34:4        GRANTED.

 8
 9        Arthur Lee Hill, IV   5/15/2018    37:7-37:15        GRANTED.
10
11
          Arthur Lee Hill, IV   5/15/2018    74:18-74:20       GRANTED.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                          38
27                                                                         3:17-cv-0108-GPC-mdd
28
 1   ZTE’s Appendix A Exhibits
 2                        Information Sought to
 3             Exhibit      Be Sealed By ZTE         Basis for Objection

 4           PTX002569    ZTE50296-ZTE50306 GRANTED.
                          in full
 5
             PTX002666    ZTE50942 in full        GRANTED.
 6
 7
             PTX2640      Q2014FTC04597436-       GRANTED.
 8                        Q2014FTC04597439
                          (in full)
 9
10   ZTE’s Appendix A Deposition Designations
11
             Deponent    Deposition   Information
12            Name         Date        Sought to         Basis for Objection
                                       Be Sealed
13           Blaylock,   2/27/2018    34:2-34:9     GRANTED.
             Richard
14                                                  GRANTED.
             Blaylock,   2/27/2018    228:24-
15           Richard                  229:2
             Blaylock,   2/27/2018    230:20-       GRANTED.
16           Richard                  231:9
17           Blaylock,   2/27/2018    283:12-       GRANTED.
             Richard                  283:14
18           Blaylock,   2/27/2018    283:20-       GRANTED.
             Richard                  284:2
19
             Blaylock,   2/27/2018    285:12-       GRANTED.
20           Richard                  285:13
             Blaylock,   2/27/2018    285:15-       GRANTED.
21           Richard                  285:20
22           Blaylock,   2/27/2018    316:22-       GRANTED.
             Richard                  317:1
23           Blaylock,   2/27/2018    317:6-        GRANTED.
24           Richard                  317:16

25
26
                                                    39
27                                                                             3:17-cv-0108-GPC-mdd
28
